 


 HR 409 ENR: Sierra National Forest Land Exchange Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 409 
 
AN ACT 
To provide for the exchange of land within the Sierra National Forest, California, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sierra National Forest Land Exchange Act of 2006.  
2.DefinitionsIn this Act: 
(1)CouncilThe term Council means the Sequoia Council of the Boy Scouts of America. 
(2)Federal landThe term Federal land means the parcel of land comprising 160 acres and located in E½SW¼ and W½SE¼, sec. 30, T. 9 S., R. 25 E., Mt. Diablo Meridian, California. 
(3)Non-federal landThe term non-Federal land means a parcel of land comprising approximately 80 acres and located in N½NW¼, sec. 29, T. 8 S., R. 26 E., Mt. Diablo Meridian, California. 
(4)Project no. 67The term Project No. 67 means the hydroelectric project licensed pursuant to the Federal Power Act (16 U.S.C. 791a et seq.) as Project No. 67. 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
3.Land exchange, sierra national forest, california 
(a)Exchange Authorized 
(1)In generalIf, during the 1-year period beginning on the date of enactment of this Act, the owner of the non-Federal land offers to convey to the United States title to the non-Federal land and to make a cash equalization payment of $50,000 to the United States, the Secretary shall convey to the owner of the non-Federal land, all right, title, and interest of the United States in and to the Federal land, except as provided in subsection (d), subject to valid existing rights, and under such terms and conditions as the Secretary may require. 
(2)Correction and modification of legal descriptions 
(A)In generalThe Secretary, in consultation with the owner of the non-Federal land, may agree to make corrections to the legal descriptions of the Federal land and non-Federal land. 
(B)ModificationsThe Secretary and the owner of the non-Federal land may agree to make minor modifications to the legal descriptions if the modifications do not affect the overall value of the exchange by more than 5 percent. 
(b)Valuation of Land To Be ConveyedFor purposes of this section, during the period referred to in subsection (a)(1)— 
(1)the value of the non-Federal land shall be considered to be $200,000; and 
(2)the value of the Federal land shall be considered to be $250,000. 
(c)Administration of Land Acquired by United StatesOn acquisition by the Secretary, the Secretary shall manage the non-Federal land in accordance with— 
(1)the Act of March 1, 1911 (commonly known as the Weeks Act) (16 U.S.C. 480 et seq.); and 
(2)any other laws (including regulations) applicable to the National Forest System. 
(d)Conditions on Conveyance of Federal LandThe conveyance by the Secretary under subsection (a) shall be subject to the conditions that— 
(1)the recipient of the Federal land convey all 160 acres of the Federal land to the Council not later than 120 days after the date on which the recipient receives title to the Federal land; 
(2)in accordance with section 4(a), the Secretary grant to the owner of Project No. 67 an easement; and 
(3)in accordance with section 4(b), the owner of Project No. 67 has the right of first refusal regarding any reconveyance of the Federal land by the Council. 
(e)Disposition and Use of Cash Equalization Funds 
(1)In generalThe Secretary shall deposit the cash equalization payment received under subsection (a)(1) in the fund established by Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(2)UseAmounts deposited under paragraph (1) shall be available to the Secretary until expended, without further appropriation, for the acquisition of land and any interests in land for the National Forest System in the State of California. 
(f)Cost Collection Funds 
(1)In generalThe owner of the non-Federal land shall pay to the Secretary all direct costs associated with processing the land exchange under this section. 
(2)Cost collection account 
(A)In generalAny amounts received by the Secretary under paragraph (1) shall be deposited in a cost collection account. 
(B)UseAmounts deposited under subparagraph (A) shall be available to the Secretary until expended, without further appropriation, for the costs associated with the land exchange. 
(C)RefundThe Secretary shall provide to the owner of the non-Federal land a refund of any amounts remaining in the cost collection account after completion of the land exchange that are not needed to cover expenses of the land exchange. 
(g)Land and Water Conservation FundFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Sierra National Forest shall be considered to be the boundaries of the Sierra National Forest as of January 1, 1965. 
4.Grant of easement and right of first refusalIn accordance with the agreement entered into by the Forest Service, the Council, and the owner of Project No. 67 entitled the Agreement to Convey Grant of Easement and Right of First Refusal and executed on April 17, 2006— 
(1)the Secretary shall grant an easement to the owner of Project No. 67; and 
(2)the Council shall grant a right of first refusal to the owner of Project No. 67. 
5.Exercise of discretionIn exercising any discretion necessary to carry out this Act, the Secretary shall ensure that the public interest is well served. 
6.Grants to improve the commercial value of forest biomass for electric energy, useful heat, transportation fuels, and other commercial purposesSection 210(d) of the Energy Policy Act of 2005 (42 U.S.C. 15855(d)) is amended by striking $50,000,000 for each of the fiscal years 2006 through 2016 and inserting $50,000,000 for fiscal year 2006 and $35,000,000 for each of fiscal years 2007 through 2016. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
